Citation Nr: 1429679	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  12-15 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge and the hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Treatment records associated with the claims file reveal VA treatment through September 2010 when the Veteran was discharged from a clinic to the care of his primary care physician.  There are no VA treatment records dated subsequent to September 2010. 

In a VA treatment note dated in September 2010, the Veteran was noted to be treated by a primary care provider, Dr. P. in Dyersburg.  Review of the claims file does not reveal treatment records from Dr. P.

Review of the claims file reveals that the Veteran receives treatment from a private provider, Dr. G.B.; however, treatment records dated since March 2014 have not been obtained and associated with the claims file.

As such, the Board finds that attempts must be made to obtain and associate with the claims file any VA treatment records dated since September 2010.  In addition, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file all treatment records regarding the Veteran from Dr. P.  Lastly, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file treatment records regarding the Veteran dated since March 2014 from Dr. G.B..  38 C.F.R. § 3.159 (2013).

The Veteran was afforded a VA medical examination in August 2010.  After physical examination the examiner rendered the opinion that the Veteran's hearing loss was less likely as not due to service noise exposure.  The examiner reasoned that the Veteran's hearing thresholds recorded at discharge were within the range of normal in both ears.  The examiner noted that complaints regarding ear problems and/or hearing loss were not located in the records.  

In April 2012 the VA examiner provided an addendum opining that it is less likely as not that the Veteran's tinnitus is due to service noise exposure.  The examiner reported that "[a]ny further opinion regarding etiology of tinnitus should be referred to Otolaryngology due to the [V]eteran's history of middle ear problems."

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the basis of the August 2010 opinion is essentially that no hearing loss was shown at separation and as the examiner provided no rationale for the opinion regarding the etiology of tinnitus, the claim is remanded for a new medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since September 2010.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file all treatment records regarding the Veteran from Dr. P.

3.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from Dr. G.B. dated since March 2014.

4.  Thereafter, afford the Veteran an appropriate examination, if possible by an otolaryngologist, to determine the nature, extent, onset and etiology of the Veteran's hearing loss and tinnitus.  The claims folder should be made available to the examiner for review.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss and/or tinnitus found to be present is related to or had its onset during service.  The examiner must comment on the Veteran's reports of exposure to loud noise in service.  The rationale for all opinions expressed should be provided in a report.

5.  After completion of the above and any other development deemed necessary, review and re-adjudicate the issues on appeal.  If such action does not grant the benefits claimed, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

